UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4061


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUAN ANGEL BACA-ARIAS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever III,
Chief District Judge. (4:13-cr-00012-D-1)


Submitted:   December 31, 2014            Decided:   January 12, 2015


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Deborrah L. Newton, NEWTON LAW, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Shailika K. Shah, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Juan Angel Baca-Arias pled guilty to illegal reentry

of   an   aggravated       felon,        in    violation    of    8    U.S.C.    § 1326(a),

(b)(2)     (2012),        and    was      sentenced        to    forty-six       months     of

imprisonment.         On    appeal,           Baca-Arias    challenges        the    sixteen-

level enhancement to his base offense level, arguing that his

California conviction for possession of marijuana for sale is

not a “drug trafficking offense” for purposes of the illegal

reentry Guideline.              U.S. Sentencing Guidelines Manual (“USSG”)

§ 2L1.2(b)(1)(A)(i)             (2013).          Baca-Arias      also    challenges        his

indictment and conviction for illegal reentry on the basis of

the five-year statute of limitations.                        See 18 U.S.C. § 3282(c)

(2012).     We affirm.

             When     a    defendant           challenges       the    district      court’s

calculation of the Sentencing Guidelines range, we review the

district    court’s        “legal        conclusions       de   novo    and    its   factual

findings for clear error.”                     United States v. Medina-Campo, 714
F.3d 232, 234 (4th Cir.), cert denied, 134 S. Ct. 280 (2013).

To     determine     whether         a    state      conviction        qualifies      as    an

aggravated     felony       under        the    Immigration      and    Nationality        Act

(“INA”),     courts       use    a   “categorical          approach,”     comparing        the

state offense to an offense listed in the INA.                                Moncrieffe v.

Holder, 133 S. Ct. 1678, 1684 (2013); Medina-Campo, 714 F.3d at

235.      A state drug trafficking crime satisfies the categorical

                                                 2
approach when it “‘necessarily’ proscribe[s] conduct that is an

offense     under      the     CSA,       and     the   CSA    .     .    .     ‘necessarily’

prescribe[s] felony punishment for that conduct.”                                   Moncrieffe,

133    S.   Ct.   at     1685.         Baca-Arias’s      conviction            of    possessing

marijuana     for      sale,      under     California        Health      and       Safety   Code

§ 11359, qualifies categorically as an aggravated felony under

the INA and, therefore, is a drug trafficking offense within the

meaning     of    USSG    § 2L1.2(b)(1)(A)(i).                 See       United      States    v.

Martinez-Rodriguez, 472 F.3d 1087, 1095 (9th Cir. 2007) (holding

that    a   conviction         under      California      Health         and     Safety      Code

§ 11359 “categorically qualifies as a ‘drug trafficking offense’

under the Guidelines”); see also United States v. Maroquin-Bran,

587 F.3d 214, 218 (4th Cir. 2009) (noting that a California

statute that prohibits the sale of marijuana “properly triggers

the    sixteen-level         sentencing          enhancement”).               Therefore,      the

district court properly enhanced Baca-Arias’s offense level.

             Turning         to     Baca-Arias’s         statute          of        limitations

argument, we first note that he did not assert this defense in

the district court.               It has long been the law in this Circuit

that a valid guilty plea waives all nonjurisdictional defenses.

United States v. Willis, 992 F.2d 489, 490 (4th Cir. 1993).

“The statute of limitations set forth in 18 U.S.C. § 3282 is not

jurisdictional.           It      is   an       affirmative     defense         that    may    be



                                                 3
waived.”        United States v. Matzkin, 14 F.3d 1014, 1017 (4th Cir.

1994) (internal quotation marks omitted).

            In this case Baca-Arias waived the nonjurisdictional

statute-of-limitations defense by entering a valid guilty plea.

See     United     States     v.    Olano,       507 U.S. 725,    732-33     (1993)

(“Deviation from a legal rule is ‘error’ unless the rule has

been waived.”); United States v. Claridy, 601 F.3d 276, 284 n.2

(4th     Cir.     2010)     (noting     that     a     claim    for    relief    is   not

reviewable on appeal when it is waived).

            Accordingly,           we   affirm       Baca-Arias’s      conviction     and

sentence.        We dispense with oral argument because the facts and

legal    contentions        are    adequately        presented    in    the     materials

before    this     court    and    argument      would    not    aid   the    decisional

process.

                                                                                 AFFIRMED




                                             4